15-23007-rdd        Doc 4420        Filed 08/14/19 Entered 08/14/19 15:08:48                    Main Document
                                                 Pg 1 of 15


 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 -----------------------------------------------------------------x
                                                                  :
 In re:                                                           :              Chapter 11
                                                                  :
 THE GREAT ATLANTIC & PACIFIC TEA                                 :              Case No. 15-23007 (RDD)
 COMPANY, INC., et al.1                                           :              (Jointly Administered)
                                                                  :
                                     Debtors.                     :
                                                                  :
 -----------------------------------------------------------------x
     MEMORANDUM OF DECISION ON KATERENE HALKIAS’ MOTION FOR RELIEF
             FROM THE AUTOMATIC STAY AND RELATED RELIEF

 Appearances:

 Thomas J. Romans, Esq., for Katerene Halkias (the “Movant”)

 Weil, Gotshal & Manges LLP, for the Debtors, by Sunny Singh, Esq.

 Foran Glennon Palandech Ponzi & Rudloff, P.C., for National Union Fire Insurance Company of
 Pittsburgh, PA (the “Insurer”), by Igor Shleypak, Esq.


 Hon. Robert D. Drain, United States Bankruptcy Judge


          This is not an ordinary lift-stay motion. The Movant seeks a determination that notice of

 an order lifting the automatic stay to permit her to liquidate her personal injury claim in a non-

 bankruptcy forum was not given until after a date that would save her from the expiration of the

 30-day statute of limitations under section 108(c)(2) of the Bankruptcy Code, which provides, “if


 1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
 number, are as follows: 2008 Broadway, Inc. (0986); The Great Atlantic & Pacific Tea Company, Inc. (0974); A&P
 Live Better, LLC (0799); A&P Real Property, LLC (0973); APW Supermarket Corporation (7132); APW
 Supermarkets, Inc. (9509); Borman’s, Inc. (9761); Delaware County Dairies, Inc. (7090); Food Basics, Inc. (1210);
 Kwik Save Inc. (8636); McLean Avenue Plaza Corp. (5227); Montvale Holdings, Inc. (6664); Montvale-Para
 Holdings, Inc. (2947); Onpoint, Inc. (6589); Pathmark Stores, Inc. (9612); Plainbridge LLC (5965); Shopwell,
 Inc. (3304); Super Fresh Food Markets, Inc. (2491); The Old Wine Emporium of Westport, Inc. (0724); Tradewell
 Foods of Conn., Inc. (5748); and Waldbaum, Inc. (8599). The international subsidiaries of The Great Atlantic &
 Pacific Tea Company, Inc. are not debtors in these chapter 11 cases. The location of the Debtors’ corporate
 headquarters is Two Paragon Drive, Montvale, New Jersey 07645.


                                                          1
15-23007-rdd         Doc 4420        Filed 08/14/19 Entered 08/14/19 15:08:48                        Main Document
                                                  Pg 2 of 15


 applicable nonbankruptcy law . . . fixes a period for commencing . . . a civil action in a court

 other than a bankruptcy court on a claim against the debtor . . . such period does not expire until

 the later of – (1) the end of such period . . . or (2) 30 days after notice of the termination or

 expiration of the stay under section 362 . . . with respect to such claim.” 11 U.S.C. § 108(c)(2)

 (emphasis added).2 The Debtors and the Insurer contend that notice of termination of the

 automatic stay was delivered as stated in the applicable affidavit of service and therefore that the

 30-day statute of limitations expired. The Movant also contends that even if notice of the

 termination of the stay was given as the Debtors and the Insurer contend, the Court should undo

 the time bar by vacating the lift-stay order and/or lifting the stay again.

          Having considered the parties’ briefs, the affidavits submitted, and the record of the July

 16, 2019 hearing, the Court submits this Memorandum of Decision to explain why notice of

 termination of the automatic stay occurred more than thirty days before the Movant commenced

 her state court action, which therefore was time-barred under 11 U.S.C. § 108(c), and that there

 is no basis to alter that result.

                                                   Jurisdiction

          The Court has jurisdiction over the Motion, which arises under 11 U.S.C. § 108(c) and in

 this chapter 11 case, pursuant to 28 U.S.C. §§ 157(a)-(b)(1) and 1334(b), as a core proceeding

 under 28 U.S.C. § 157(b)(2)(B) and (G).

                                                       Facts

          Although the Court did not hold an evidentiary hearing, there is a substantial record

 comprising the affidavits submitted by the Movant and the Debtors and documents entitled to

 judicial notice, and, as discussed below, the Movant has not shown enough objective, or specific


 2
  It is established that the state law statute of limitations on the Movant’s personal injury claim expired before the
 automatic stay was terminated to permit her to pursue that claim.

                                                            2
15-23007-rdd         Doc 4420        Filed 08/14/19 Entered 08/14/19 15:08:48                       Main Document
                                                  Pg 3 of 15


 proof to rebut the presumption that mailed notice of termination of the automatic stay was

 received more than thirty days before the Movant commenced her state court action.

          The Court’s Order Pursuant to 11 U.S.C. §§ 105(a) and 362(a) extending the Automatic

 Stay to Certain Non-Debtor Parties and Approving Procedures for the Modification of the

 Automatic Stay Under Certain Circumstances in these cases [ECF No. 1565] (the “Procedures

 Order”) established a process for granting relief from the automatic stay under 11 U.S.C. §

 362(a) to enable the liquidation of a large number of personal injury claims in non-bankruptcy

 courts. That process basically involves four steps: (1) inquiry by the claimant and review by the

 Debtors, (2) execution of a stipulation and order by the claimant and the Debtors, (3) the

 Debtors’ provision of notice thereof to certain “Reviewing Parties,”3 and (4) if no objections are

 made within seven days of such notice, the automatic grant of relief from the automatic stay as

 provided in the relevant stipulation and order; that is, the stipulation and order lifting the

 automatic stay is deemed “so ordered” by the Court. Procedures Order, at 3-4 ¶¶ a.-c.

          The Movant sought and received relief from the automatic stay pursuant to the

 Procedures Order. First, on November 10, 2015 the Movant submitted an inquiry. Second, on

 January 22, 2018 the Debtors and the Movant, by her counsel, executed a Stipulation, Agreement

 and Order Granting Limited Relief from the Automatic Stay (the “Agreed Order”), which lifted

 the automatic stay to enable the Movant to liquidate her claim in a non-bankruptcy forum on the

 condition that recovery against the Debtors be limited to applicable insurance. Third, on

 February 13, 2018, the Debtors filed and served on the Reviewing Parties their Eighteenth Notice




 3
   The “Reviewing Parties” are defined as the Office of the United States Trustee, counsel for the official creditors’
 committee, the applicable insurer(s), and “any relevant non-Debtor Party.” Procedures Order, at 4 ¶ b. “Non-
 Debtor Parties” are defined as “parties that hold contractual indemnification or contribution claims against the
 Debtors, or that the Debtors have agreed to indemnify and defend, in connection with alleged prepetition personal
 injury incidents.” Id., at 1.

                                                            3
15-23007-rdd        Doc 4420       Filed 08/14/19 Entered 08/14/19 15:08:48                   Main Document
                                                Pg 4 of 15


 of Filing of Stipulations in Connection with Order Pursuant to 11 U.S.C. §§ 105(a) and 362(a)

 extending the Automatic Stay to Certain Non-Debtor Parties and Approving Procedures for the

 Modification of the Automatic Stay Under Certain Circumstances (the “Stipulation Notice”),

 which included a copy of the Agreed Order [ECF No. 4000]. See Affidavit of Service of Hassan

 Alli-Baloguin on behalf of the Debtors’ noticing agent, Prime Clerk, LLC, dated February 16,

 2019 [ECF No. 4003] (the “Affidavit of Service”). (Originally the Movant contended that the

 foregoing notice was not in fact sent to the Reviewing Parties and the Movant and her counsel,

 but, having reviewed the Affidavit of Service, now concedes those facts, contending, instead,

 that counsel did not actually receive the notice for purposes of section 108(c)(2). Movant’s

 Reply Brief, dated July 9, 2019 (“Reply Brief”), at 2-3; Affidavit of Thomas J. Romans, Esq.,

 dated July 9, 2019 (“Romans Aff.”) ¶¶ 1-3.) Fourth, after no objections to the Stipulation Notice

 were made within seven days of service, the Movant was deemed, pursuant to the Procedures

 Order, to have been granted relief from the automatic stay under the Agreed Order to commence

 an action against the Debtors in a non-bankruptcy forum. Agreed Order ¶¶ 2-3.4

         The Affidavit of Service lists the Stipulation Notice, which included the Agreed Order, as

 having been sent by first class mail to the Movant and Movant’s counsel, Thomas J. Romans,

 Esq., as well as by e-mail to Mr. Romans. Mr. Romans acknowledges that the addresses in the

 Affidavit of Service are correct. Romans Aff. ¶ 6.

         The Movant alleges that her injury occurred on October 31, 2014. Under New Jersey

 law, “[e]very action at law for an injury to the person caused by the wrongful act, neglect or

 default of any person within this State shall be commenced within two years next after the cause



 4
  Agreed Order ¶ 11 waived the 14-day stay of the Agreed Order under Fed. R. Bankr. P. 4001(a)(3), for cause, and
 ¶ 13 reserved jurisdiction in this Court to resolve any disputes arising from the Agreed Order.


                                                         4
15-23007-rdd      Doc 4420      Filed 08/14/19 Entered 08/14/19 15:08:48           Main Document
                                             Pg 5 of 15


 of any such action shall have accrued, . . .” N.J. Stat. Ann. § 2A:14-2 (West 2019), in this case

 by November 1, 2016, well before the effective date of the Agreed Order. Moreover, if the

 Agreed Order was indeed effective under the Procedures Order on February 20, 2018, the

 seventh day after the Affidavit of Service asserts such notice was given to the Movant, the 30-

 day extension of the limitations period under 11 U.S.C. § 108(c)(2) expired well before April 16,

 2018, the date the Movant commenced her state court action, Katerene Halkias v. The Great

 Atlantic & Pacific Tea Company, Superior Court of New Jersey, Law Division, Bergen County,

 Dkt. No. BER-L-2733-18 (the “State Court Action”).

        The Debtors therefore moved to dismiss the State Court Action on the basis that it was

 time barred. The Movant responded with her own motion to dismiss on a conditional basis,

 which the State Court granted on March 22, 2019 (the “Dismissal Order”). The Dismissal Order

 states that the Movant

        may within thirty (30) days following the date of this Order proceed before the
        United States Bankruptcy Court in and for the Southern District of New York in
        the Chapter 11 Case of the Great Atlantic & Pacific Tea Company, Inc., et al.
        (Case No. 15-23007) for declaratory relief as to whether or not the automatic stay
        had been heretofore effectively lifted with respect to Plaintiff’s personal injury
        claims and, if not heretofore effectively lifted, to obtain an order lifting the
        stay as to allow Plaintiff to re-file her Complaint against Defendant as may be
        allowed by Order of the United States Bankruptcy Court and the United States
        Bankruptcy Code.

 Dismissal Order, ¶ 2 (emphasis added).

        The Motion thus seeks a determination that (a) notice of the Agreed Order was not

 effective on February 20, 2018, seven days after notice under the Procedures Order was given as

 the Debtors and the Insurer claim, but, rather, when the Movant claims notice of the Agreed

 Order was actually received, a date the Movant contends would put the State Court Action within

 the limitations period, or (b) a new order lifting the automatic stay.



                                                   5
15-23007-rdd      Doc 4420      Filed 08/14/19 Entered 08/14/19 15:08:48             Main Document
                                             Pg 6 of 15


         It is conceded that the Movant herself received the Stipulation Notice by regular first-

 class mail at her home address as stated in the Affidavit of Service, but counsel states that

 English is not her first language, she did not understand the Notice’s relevance, and she did not

 forward it to him. Affirmation of Thomas J. Romans, Esq., dated April 8, 2019 (“April Romans

 Aff.”), ¶ 14.

         Mr. Romans had not filed a notice of appearance on behalf of the Movant before the

 Stipulation Notice was mailed, Romans Aff. ¶ 7, but the Debtors clearly were aware that he was

 serving as her counsel, as evidenced by his signature on the Agreed Order, and mailed and e-

 mailed the Stipulation Notice to him, as well, as confirmed by the Affidavit of Service.

         Mr. Romans alleges, however, that, notwithstanding the Affidavit of Service and his

 acknowledgement that the addresses therein for him -- Law Offices of Thomas J. Romans, P.O.

 Box 406, Wyckoff, NJ 07481, and by e-mail at romanslaw@optonine.net -- were correct, he in

 fact received neither the first class mailing of the Stipulation Notice nor the e-mailed version.

 Romans Aff. ¶ 6.

         Relying on a technology consultant who asserts that the sender and cover line of the e-

 mail automatically caused it to be filtered to a “spam” folder, see Affidavit of Adam Rowatti,

 dated July 8, 2019, ¶¶ 2-3, Mr. Romans contends that he did not see the e-mail notice. Id. ¶ 8.

 Mr. Romans does not state how often or even whether he checked his spam folder, but at least

 implicitly he did not do so before the statute of limitations ran.

         As evidence of his not receiving the mailed Stipulation Notice, Mr. Romans submits (i)

 the Romans Aff., (ii) an affidavit by his secretary and paralegal, Diana I. Ortiz, dated July 9,

 2019 (“Ortiz Aff.”), (iii) an affidavit by the owner of the office building where his law office is

 located, Kenneth H. Stuhr, dated June 17, 2019 (Stuhr Aff.”), and affidavits by two people who,



                                                   6
15-23007-rdd           Doc 4420         Filed 08/14/19 Entered 08/14/19 15:08:48      Main Document
                                                     Pg 7 of 15


 like Mr. Roman have post office boxes in Wyckoff, New Jersey: (iv) Gerald Ghinelli, dated July

 2, 2019 (“Ghinelli Aff.”), and (v) Frederick C. Bradbury, dated July 8, 2019 (“Bradbury Aff.”).

            Each of these affidavits refers to general problems with mail delivery at Mr. Romans’

 office, 681 Lawlins Road, Wyckoff, NJ 07481, including that mail at times is dumped at one

 place in the building instead of delivered to each tenant, or is misdelivered to other tenants.

 Bradbury Aff. ¶¶ 4-5, Ghinelli Aff. ¶¶ 3-4, 6, Stuhr Aff. ¶¶ 3-4, Ortiz Aff. ¶ 5, Romans Aff. ¶

 11. This information is irrelevant, however, because Mr. Romans’ office address is not the

 correct post office box address to which the Stipulation Notice was mailed. Messrs. Bradbury

 and Stuhr also attest to general problems with mail service in Wyckoff, NJ, but neither provides

 any detail of specific incidents of non-delivery or mis-delivery, and it is not clear from Mr.

 Stuhr’s affidavit, moreover, whether he simply is reiterating his problems with service at the

 office building. Stuhr Aff. ¶ 5 (“I can attest to the serious lack of professional service provided

 by the Wyckoff Post Office during the time that Mr. Romans encountered the problem he related

 to me and for many years prior to that time.”).

            Messrs. Ghinelli, Bradbury, and Romans also state that there have been problems with

 mail service involving their post office boxes in Wyckoff. Mr. Romans states, “I frequently

 receive mail addressed to other parties. When I try to redirect it, the post office persists in

 redelivering it to me. Mail addressed to my post office box is sometimes delivered to my

 physical office address, where delivery has been chaotic.” Romans Aff. ¶ 11.5 Mr. Ghinelli

 states, “Mail addressed to other parties is frequently deposited into my postal box and it is

 continually returned to me when I try to redirect it.” Ghinelli Aff. ¶ 5. Mr. Bradbury states,

 “Mail delivery problems are not isolated to my office. I had similar problems at my post office



 5
     Ms. Ortiz repeats this sentence in Ortiz Aff. ¶ 6.

                                                          7
15-23007-rdd      Doc 4420      Filed 08/14/19 Entered 08/14/19 15:08:48             Main Document
                                             Pg 8 of 15


 box at the Wyckoff Post Office. There are occasions when I receive mail addressed to other

 individuals, and my mail has been misdirected to other boxholders.” Bradbury Aff. ¶ 6. Mr.

 Bradbury concludes by stating generally, “I have lived in Wykoff for approximately 9 years and

 I can attest to the fact that the Postal Service here has been unreliable.” Id. Again, though, no

 affiant has described any specific instances of mis-delivery or non-delivery or the relevant

 circumstances, such as when it occurred and how the piece of mail was addressed.

        Ms. Ortiz and Mr. Romans also describe their office practice with respect to incoming

 mail. Ms. Ortiz states that only Mr. Romans and she hold keys to the office post office box,

 Ortiz Aff. ¶ 2, and “[t]he usual procedure is that Mr. Romans picks up the mail at the Post Office

 on his way to the office. If he is unable to do so, I pick up the mail at the Post Office.” Id. ¶ 3.

 “Mail is brought to the office from the Post Office and placed on my desk to be opened and

 reviewed by me. All court notices, court documents and correspondence from attorneys are

 delivered to Mr. Romans for his review the day they are received.” Id. ¶ 4. Ms. Ortiz ends by

 stating, “I am able to attest that this item of mail [the Stipulation Notice described by the

 Affidavit of Service] was not received in this office.” Id. ¶ 8.

        As for office practice, Mr. Romans simply refers to the affidavit of Ms. Ortiz, “the

 individual who handles all mail addressed to me,” which, he states, “further substantiates my

 denial that the filed Stipulation was not received at my office.” Romans Aff. ¶ 12. He adds only

 that the Stipulation Notice was the type of notice that he would likely have recognized and

 remembered. Id. ¶ 13.

                                              Discussion

        The first issue before the Court is a narrow one: did the Movant receive notice of the

 Agreed Order’s termination of the automatic stay for purposes of 11 U.S.C. § 108(c)(2) at least



                                                   8
15-23007-rdd      Doc 4420      Filed 08/14/19 Entered 08/14/19 15:08:48            Main Document
                                             Pg 9 of 15


 thirty days before she commenced the State Court Action? She was arguably entitled to such

 notice under the Court’s Order Pursuant to 11 U.S.C. § 105(a) and Fed. R. Bankr. P. 1015(c),

 2002(m), and 9007 Implementing Certain Notice and Case Management Procedures. (ECF No.

 62) (the “Case Management Order”). In any event, section 108(c)(2)’s limitations period did not

 start to run until she received such notice.

        First class mail notice, postage prepaid, was a proper way to provide such notice. The

 Case Management Order provides that service in these cases is proper if “by U.S. mail, overnight

 delivery, hand delivery, or, with the exception of Chambers, and with the parties’ consent, email

 or facsimile.” Case Management Order ¶ 6. In addition to required service on fourteen

 enumerated “Standard Parties” of all pleadings, objections and related Documents in these cases,

 id. ¶ 2.i-xiv, the Case Management Order requires that any “any person or entity with a

 particularized interest in the subject matter of a certain Document” be served with it in the

 manner described above. Id. ¶ 2.xv. (The Case Management Order also states that all pleadings

 be similarly served on parties who have filed a notice of appearance, id. ¶ 3; however, as

 discussed, Mr. Romans did not file a notice of appearance as counsel of record for the Movant in

 these cases until well after the Stipulation Notice was sent.)

        It therefore appears that the acknowledged receipt by the Movant herself of the first class

 mailing of the Stipulation Notice complies with the Case Management Order and, at least by

 analogy, with Fed. R. Bankr. P. 2002(m) and 9007, and thus constitutes notice for purposes of 11

 U.S.C. § 108(c)(2). First class mail notice to the Movant herself would also comply at least by

 analogy with Fed. R. Bankr. P. 2002(g)(1)-(2). She did not designate anyone to receive notice in

 her place (Mr. Romans not having file a notice of appearance), but even if she had done so,

 under Fed. R. Bankr. P. 2002(g)(4) the “failure to use the supplied address does not invalidate



                                                   9
15-23007-rdd     Doc 4420      Filed 08/14/19 Entered 08/14/19 15:08:48             Main Document
                                            Pg 10 of 15


 any notice that is otherwise effective under applicable law.” The Movant’s only arguments to

 the contrary are that, according to Mr. Romans, “English is not her first language and if mailed to

 her, she would have no understanding of them.” April Romans Aff. ¶ 14. There is nothing in the

 record, however, to indicate that the Debtors knew that she had difficulty with English (indeed,

 the sentence quoted above says only that English is not her first language), and the Movant cites

 no federal law requirement to provide notice in a language other than English, at least absent

 facts showing that that such notice would not be reasonable under the circumstances. See In re

 Peralta, 599 B.R. 759, 764 (Bankr. D. N.J. 2019). Moreover, Mr. Romans does not explain why

 the Movant did not at least forward the Stipulation Notice to him or, perhaps more tellingly, why

 he did not act to ensure that either she would do so, or that he would directly receive notice

 pertaining to the Agreed Order, or that he would at least periodically check the case docket. Id.

 (“[E]ven assuming Movants lacked the ability to understand the documents that were sent to

 them, this failure to understand does not defeat the fact that actual notice was provided. Where

 lay individuals are confronted with a legal issue or receive legal documents beyond their

 comprehension, they often consult a legal professional” that they have retained.). See also

 Schindler v. Advocate Healthcare, 619 Fed. Appx. 516, 517 (7th Cir. 2015) (“Litigants are

 responsible for maintaining communications with the court and monitoring the status of their

 lawsuit, and [claimant] should have checked in with the court if he had concerns about his mail

 delivery.”).

        The Debtors knew, though, that the Movant was represented by counsel. Fed. R. Bankr.

 P. 9014(b) provides that “any paper served after the motion [in a contested matter] shall be

 served in the manner provided by Rule 5(b) F.R. Civ. P.” In addition to providing for service by

 mail “to the person’s last known address -- in which event service is complete upon mailing,”



                                                  10
15-23007-rdd        Doc 4420         Filed 08/14/19 Entered 08/14/19 15:08:48                      Main Document
                                                  Pg 11 of 15


 Fed. R. Civ. P. 5(b)(2)(C), Rule 5(b) states that “[i]f a party is represented by an attorney, service

 under this rule must be made on the attorney unless the court orders service on the party.” Fed.

 R. Civ. P. 5(b)(1). Nevertheless, the Movant has not argued that actual mail notice to the

 Movant herself was insufficient for purposes of 11 U.S.C. § 108(c)(2) based on the alleged

 failure of notice to Mr. Romans as her counsel (as opposed to contending that she would not

 have understood the notice), perhaps because (a) any ethical obligation to provide such notice

 was satisfied by the notices sent to Mr. Romans, (b) there was no motion initiating a contested

 matter that led to the Agreed Order and therefore arguably Fed. R. Bankr. P. 9014(b) did not

 apply, and (c) section 108(c)(2) refers to “notice” not “service”. Compare Borden v. Brunswick

 Baptist Church (In re Brunswick Baptist Church), 2007 U.S. Dist. LEXIS 3319, at *11-13

 (N.D.N.Y. January 16, 2007); In re Peralta, 599 B.R. at 765-67 (not requiring notice to known

 counsel who has not filed notice of appearance) and In re Grand Union Co., 204 B.R. 864

 (Bankr. D. Del. 1997) (requiring notice to known counsel who has not filed notice of appearance,

 based largely on ethical grounds).

          Even assuming, however, that actual notice of the Settlement Stipulation to the Movant

 herself was insufficient for purposes of 11 U.S.C § 108(c)(2), the Movant has not submitted

 enough evidence to rebut the presumption that Mr. Romans received the mailed notice of the

 Settlement Stipulation as set forth in the Affidavit of Service.6


 6
   Because of this determination, the Court does not need to consider whether the e-mail notice to Mr. Romans also
 constitutes notice for purposes of section 108(c)(2) (it would not constitute proper service under the Case
 Management Order because Mr. Romans never consented to e-mail service). It is worth observing, however, that
 there is authority rejecting the proposition that “e-mail does not provide sufficient notice [solely] because an e-mail
 from a party with whom the recipient has not previously corresponded is likely to be flagged as ‘spam.’” Alfred E.
 Mann Living Trust v. ETIRC Aviation S.A.R.L., 78 A.D.3d 137, 142 910 N.Y.S.2d 418, 422 (1st Dep’t. 2010). At
 least some e-mail service has been held enough for due process purposes as reasonably calculated to apprise the
 party receiving notice of the pendency of a matter. Id.; Nykool A.B. v. Pac. Int’l Servs., 66 F. Supp. 3d 385, 391
 (S.D.N.Y. 2014) (courts generally uphold e-mail service delivered to, as here, “e-mail addresses undisputedly
 connected to the defendants that the defendants used for business purposes”). But see Lavallee v. Med-1 Sols.,
 LLC, 2017 U.S. Dist. LEXIS 162508, at *11 (S.D. Ind. Sept. 19, 2017) (“Not opening an email attachment is not the

                                                           11
15-23007-rdd        Doc 4420        Filed 08/14/19 Entered 08/14/19 15:08:48                     Main Document
                                                 Pg 12 of 15


         It is well settled that “proof that a letter properly directed was placed in a post office

 creates a presumption that it reached its destination in usual time and was actually received by

 the person to whom it was addressed.” Hagner v. United States, 285 U.S. 427, 430 (1932)

 (citing Rosenthal v. Walker, 111 U.S. 185, 193 (1884)).7 “Courts have routinely held that ‘an

 affidavit of service is sufficient evidentiary material to raise the presumption [of receipt after

 proper mailing].” In re Bernard L Madoff Inv. Sec. LLC, 2014 U.S. Dist. LEXIS 48401, at *13

 (S.D.N.Y. Mar. 31, 2014) (brackets in original) (quoting In re O.W. Hubbell & Sons, Inc., 180

 B.R. 31, 34 (N.D.N.Y. 1995). Although the presumption is rebuttable, “[t]his presumption of

 receipt is ‘very strong’ and ‘can only be rebutted by specific facts and not by invoking another

 presumption and not be a mere affidavit to the contrary. . . . Evidence of an objective nature

 going beyond the claimant’s statement of non-receipt is necessary.’” In re Greenberg, 526 B.R.

 101, 105 (Bankr. E.D.N.Y. 2015) (quoting In re Barquet Group, Inc., 477 B.R. 454, 462 n.7

 (Bankr. S.D.N.Y. 2012) (ellipses in original), aff’d 486 B.R. 68 (S.D.N.Y. 2012); In re Dana

 Corp., 2007 Bankr. LEXIS 1934, at *13 (Bankr. S.D.N.Y. May 30, 2007). As discussed by

 several courts, the presumption’s application in cases under the Bankruptcy Code is especially

 apt because of multiple parties’ reliance on regular mail notices to establish deadlines and bar

 dates. In re Pac. Cargo Servs., LLC, 2014 U.S. Dist. LEXIS 65721, at *24 (D. Or. May 9, 2014);




 same as failing to open a letter one receives through the United States Post Office mailing system.”), aff’d, 2019
 U.S. App. LEXIS 23664 (7th Cir. Aug. 8, 2019). Counsel using a regular e-mail address also might be responsible to
 monitor his “spam” e-mail folder and other notice sources (such as, here, PACER and the Debtors’ public website
 that contained the case docket) to ensure that no important e-mail routed to it was filtered to “spam.” See Tobin v.
 Granite Gaming Group II, LLC, 2008 U.S. Dist. LEXIS 118251, at *22-3 (D. Nev. February 28, 2008). See
 generally Jeffrey Wolber, “Note: Opening a Can of Worms and Viruses: The Impact of E-Service on E-Mail Users
 Everywhere,” 61 N.Y.L. Sch. L. Rev. 449, 470 (2016/2017) (discussing pros and cons of e-mail service and sensibly
 recommending that such e-mails contain an index number and jurisdictional information in the text to alert the
 recipient to check the docket even if he or she is wary of opening a potentially malware-tainted attachment).
 7
   The U.S. Post Office continues to set very high goals for the delivery of regular mail, and generally meets or
 comes close to meeting them. Postal Regulatory Commission, “Annual Compliance Determination Report, Fiscal
 Year 2018” (April 12, 2019).

                                                         12
15-23007-rdd       Doc 4420       Filed 08/14/19 Entered 08/14/19 15:08:48                  Main Document
                                               Pg 13 of 15


 In re Greenberg, 526 B.R. at 107-08 (also stating that the presumption is consistent with the

 Bankruptcy Rules’ prescription of notice by first class mail, postage prepaid); In re R.H. Macy &

 Co., 161 B.R. 355, 360 (Bankr. S.D.N.Y. 1993); Trump Taj Mahal Assocs. V. Alibraham, 156

 B.R. 928, 939 (Bankr. D. N.J. 1993).

         As noted, it is well established that the denial, or multiple denials, of receipt will not

 rebut the presumption of receipt. Manigault v. Macy’s E., LLC, 318 F. Appx. 6, 7 (2d Cir.

 2009); Meckel v. Cont’l Res. Co., 758 F.2d 811, 817-18 (2d Cir. 1985); Gilbert v. North Am.

 Airlines, 2014 U.S. Dist. LEXIS 42076, at *25-26 (E.D.N.Y. Mar. 26, 2014); In re AMR Corp.,

 2016 Bankr. LEXIS 835, at *10 (Bankr. S.D.N.Y. Mar. 17, 2016); In re Residential Capital,

 LLC, 2014 Bankr. LEXIS 3262, at *31 (Bankr. S.D.N.Y. July 31, 2014). Indeed, as observed in

 In re Greenberg, “no court has held that multiple denials of receipt are sufficient to rebut the

 presumption of receipt” where proper mailing has been established. 526 B.R. at 110. Nor will

 generalized, non-“objective” or non-“specific” evidence of non-delivery or mail theft in the area

 suffice. In re AMR Corp., 2016 Bankr. LEXIS 835, at *10-11.

         What, then, might constitute “specific facts,” In re Dana Corp., 2007 Bankr. LEXIS 1934,

 at *13, to rebut the presumption of receipt and warrant further inquiry? Other than recognizing

 that mail was sent to an incorrect address or returned as undeliverable, In re Residential Capital,

 LLC, 2015 Bankr. LEXIS 1596, at *23-24 (Bankr. S.D.N.Y. May 11, 2015), courts have stated

 that “testimony denying receipt in combination with evidence of a standardized procedure for

 processing mail can be sufficient to rebut the presumption.” In re Robinson, 228 B.R. 75, 82

 (Bankr. S.D.N.Y. 1998). While there is some variation throughout the country as to the

 necessary extent of such “office procedure” evidence,8 courts in jurisdictions with a strong


 8
  See Lienhard v. Lehighton Ambulance Assoc., 498 B.R. 443, 451 (Bankr. M.D. Pa. 2013) (applying a stronger
 presumption only for certified mail).

                                                      13
15-23007-rdd      Doc 4420      Filed 08/14/19 Entered 08/14/19 15:08:48             Main Document
                                             Pg 14 of 15


 presumption of notice by regular mail require a detailed, rigorous showing. As discussed in Sec.

 Investor Prot. Corp. v. Bernard L. Madoff Inv. Sec. LLC, for example, to rebut the presumption

 of receipt, declarations of “standard office procedure for receipt of mail” need to establish direct

 oversight by the declarant, without gaps, and the existence of specific procedural safeguards to

 ensure that mail is properly handled. 2011 Bankr. LEXIS 4754, at *13-14 (Bankr. S.D.N.Y.

 Dec. 1, 2011) (citing In re Robinson, 228 B.R. at 82; Cablevision Sys. Corp. v. Malandra (In re

 Malandra), 206 B.R. 667, 674 (Bankr. E.D.N.Y. 1997); CUNA Mutual Ins. Group v. Williams

 (In re Williams), 185 B.R. 598, 600 (BAP 9th Cir. 1995); and In re Hobbs, 141 B.R. 466, 467-69

 (Bankr. N.D. Ga. 1992), as cases where the presumption was not rebutted despite affidavits of

 general office procedures for handling mail like those submitted by Ms. Ortiz and Mr. Romans).

 Accord, Sanders v. Cmty. Cars Inc., (In re Sanders), 2014 Bankr. LEXIS 14, at *9 (Bankr. M.D.

 Ala. Jan. 3, 2014); In re Dana Corp., 2007 Bankr. LEXIS 1934, at *15. See also In re AMR

 Corp., 2016 Bankr. LEXIS 835, at *7-8 (evidence of reliable tracking procedures could be

 sufficiently objective to rebut presumption) (citing Hogarth v. N.Y.C. Health & Hosps. Corp..

 2000 U.S. Dist. LEXIS 4590, at *12-14 (S.D.N.Y. Apr. 12, 2000), where presumption was

 rebutted by detailed logs of incoming and outgoing mail that contained no record of letter in

 question); In re Greenberg, 526 B.R. at 109.

        Most of the content of the declarations supporting Mr. Romans’ contention that he did

 not receive notice of the Agreed Order are either irrelevant or fall into the category of conclusory

 denials found to be lacking in the foregoing caselaw; and Ms. Ortiz’s affidavit contains the kinds

 of gaps that render declarations regarding office procedure insufficient: she is not the only, or

 even the primary, person to pick up mail at the post office box, and, to the extent that she does

 eventually receive it, she passes it on to Mr. Romans if it reflects a case-related notice -- she does



                                                  14
15-23007-rdd        Doc 4420        Filed 08/14/19 Entered 08/14/19 15:08:48                     Main Document
                                                 Pg 15 of 15


 not discuss what happens to it after that. Mr. Romans’ affidavit has similar problems: he is not

 the only person to pick up mail at the post office box, he does not state how it is tracked

 thereafter, and he simply says that it is unlikely that he would have ignored the notice if Ms.

 Ortiz had eventually placed it on his desk. There is no evidence that Mr. Romans’ office has the

 type of tracking, or log-in system that has rebutted the presumption of receipt in other cases

 when more than one person handles office mail. The Movant thus has not presented enough

 evidence to rebut the presumption of receipt arising from the Affidavit of Service.

         The second basis for the Motion is also unavailing. The Court does not have the power to

 waive or extend the statute of limitations under 11 U.S.C. § 108(c)(2) under the present facts,

 where the Debtors have done nothing to mislead the Movant as to the statutory deadline. Nor

 can the Court indirectly waive or extend the deadline by the expedient of vacating the Agreed

 Order or entering a new lift-stay order as the Movant requests.9 The fact that the Movant’s

 recovery under the Agreed Order would be limited to insurance proceeds should not change this

 conclusion: the statute of limitations was enacted for the benefit of all parties potentially

 responsible for paying the claim, including the Insurer.

                                                   Conclusion

         For the foregoing reasons, the Motion should be denied. The Debtors are directed to

 submit an order to chambers consistent with this Memorandum of Decision.

 Dated: White Plains, New York
        August 14, 2019
                                                           /s/ Robert D. Drain______________________
                                                           UNITED STATES BANKRUPTCY JUDGE




 9
   Such relief also would appear to be inconsistent with the state court’s Dismissal Order, which gave the Movant
 leave only to seek a declaration that the automatic stay had not been “effectively lifted.”

                                                         15
